Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

The examiner notes that any claim not rejected with prior art is considered to be too indefinite to do so properly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20170103569) as cited in an IDS.

Regarding claim 1, Wu  teaches a method of displaying an augmented reality object on a display of a computing device equipped with a camera and communication means (¶53, Fig. 1 and Fig. 7), the method comprising the following steps:

 forming a 3D model of the augmented reality object (See ¶65);

 receiving a plurality of separate fragments of an image of a real object, wherein each fragment is a partial photo image of the real object obtained from the camera or extracted from a video stream taken by the camera (See ¶53, a selected number of reflectance images); 

forming a two-dimensional image of the real object by combining said received image fragments (¶53);



and coloring, using said matrix of coordinate transformation, elements of the 3D model of the augmented reality object in accordance with colors and/or textures of the corresponding elements of the real object represented by the generated two-dimensional image where the coloring is done by texturizing by regions of the 3D objects of the augmented reality object or by texturizing the entire 3D model as a whole (¶63, Fig. 12B).  


Regarding claim 2, Wu teaches the method according to claim 1, wherein the texturizing by regions of individual elements of the 3D model of the augmented reality object is performed by superimposing on them the textures of the corresponding separate fragments of the real object (¶51)  

Regarding claim 3, Wu teaches the method according to claim 1, where the regions of the 3D model of the augmented reality object are textured with an indication for each element of the 3D model which texture area it corresponds to, wherein a texture mapping is performed using Tile and Offset parameters (See ¶53, Fig. 6, Fig. 12B; ¶57-58).   



Regarding claim 5, Wu teaches the method according claim 2, further comprising the separate texturized fragments are combined into one image and "mashing of seams" is performed (¶65).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502.  The examiner can normally be reached on Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry T Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616